10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cv-00327-JLR Document 22 Filed 05/21/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

UNITED FINANCIAL CASUALTY Cause No. 2:19-cv-00327-JLR
COMPANY, an Ohio corporation,
STIPULATION AND ORDER

Plaintiff, EXTENDING DEADLINES

Vv.

BUSH ARCHITECTURAL EXCAVATING
CORP., an administratively dissolved
corporation; TERRY BUSH and LORI
BUSH, and their marital community, d/b/a
“BUSH ARCHITECTURAL
EXCAVATING”; JAMES BUSH and “JANE.
DOE” BUSH, and their marital community;
DAVID DEMOOR, in his capacity as
Personal Representative of the Estate of
Pamela Sue Sellmer; L.A.S, a minor, through
her Litigation Guardian ad Litem; and
DANIEL GERARD, an individual resident of
Washington State.

 

Defendants.

 

 

1. STIPULATION
Plaintiff United Financial Casualty Company (UFCC) and appearing defendants Daniel
Gerard and David Demoor hereby stipulate and agree that good cause exists for the Court to

extend. the deadlines set in the Order Regarding Initial Disclosures, Joint Status Report, and

LETHER & ASSOCIATES PLLC
STIPULATION AND ORDER - 1 1848 WESTLAKE AVENUE N, SUITE 100
SEATTLE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-cv-00327-JLR Document 22 Filed 05/21/19 Page 2 of 3

Early Settlement. Dkt. 11. The parties jointly ask that each of the deadlines be extended by

thirty (30) days. The parties ask that the Court modify the deadlines as follows:

 

 

 

 

Proposed Deadline
FRCP 26(f) Conference 6/21/2019
Initial Disclosures Pursuant to FRCP 26(a)(1) 7/5/2019
Combined Joint Status Report and Discovery 7/12/2019
Plan as Required by FRCP 26(f) and Local
Civil Rule 26(f):

 

 

 

 

Good cause exists for the above-described extensions. First, Defendant David Demoor
appeared and Answered for the first time on until May 20, 2019, two days before the deadline for
the Deadline for the Rule 26(f) Conference. Dkt. at 18, 20. Second, The Bush! Defendants have
not appeared or answered, and a Default Order has been entered. Dkt. 14. A Motion for Default
Judgment against the Bush Defendants is currently pending. Dkt. 15. The outcome of that
motion will likely have a material effect on how the parties who have appeared wish to approach
this case. Third, due to scheduling concerns, the parties who have appeared have not yet been
able to identify any date before the current deadline that all counsel are available to conduct a
Rule 26(f) conference.

As a result, the parties that have appeared in this action submit that good cause exists as
to why the above-described deadlines should be extended.

DATED this 21" day of May, 2019.

 

' Defendants Bush Architectural Esc. Co., Terry and Lori Bush, and James and “Jane Doe” Bush are
referred to collectively as “Bush”.

LETHER & ASSOCIATES PLLC
STIPULATION AND ORDER - 2 1848 WESTLAKE AVENUE N, SUITE 100
SEATTLE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-cv-00327-JLR Document 22 Filed 05/21/19 Page 3 of 3

s/ Thomas Lether

Thomas Lether, WSBA #18089

s/ Eric J. Neal

Eric J. Neal, WSBA #31863

1848 Westlake Ave N, STE 100

Seattle, WA 98109

P: 206-467-5444 /F: 206-467-5544
tlether@letherlaw.com

eneal(@letherlaw.com

Counsel for United Financial Casualty Company

 

 

 

 

 

 

 

S/ Michael R. McKinstry s/ Nathan P. Roberts

Michael R. McKinstry, WSBA #6338 Nathan P. Roberts, WSBA #40457

s/ Jan P.. Olson s/ Meghan M. Driscoll

Jan P. Olson, WSBA #11596 Meghan M. Driscoll, WSBA #49863

Ellis, Li & McKinstry, PLLC 2301 N. 30" Street

2025 First Avenue, Penthouse A Tacoma, WA 98403

Seattle, WA 98121 (253) 593-5100

romckinstry@elmlaw.com nroberts@connelly-law.com

jolson@elmlaw.com mdriscoll@connelly-law.com

Attorneys for Defendant Gerard Attorneys for Defendants Demoor and L.A.S
IL. ORDER

IT IS SO ORDERED.

NO
Dated this 249. day of May, 2019

GARxTe.

Honorable Ja es L. Robart

LETHER & ASSOCIATES PLLC
STIPULATION AND ORDER - 3 1848 WESTLAKE AVENUE N, SUITE 100
SEATTLE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

 

 

 

 
